Hines, J.
Daniel and John Henry Johnson were indicted in Fulton superior court for the offense of larceny of an automobile. They pleaded guilty. On this plea John Henry Johnson was, on April 16, 1931, sentenced to be confined in the penitentiary of this State at hard labor for the full term of not less than one year and not more than five years. On April 23, 1923, the father of this defendant filed his petition for the writ of habeas corpus against the sheriff of Fulton County, in which he set out these facts, and in which he averred that his son was illegally restrained of his liberty by the sheriff, for the reason that he was fifteen years of age, and under the laws of this State should not 'be confined or detained or committed to a jail or other place where he would come into contact at any time or in any manner with adults convicted or under arrest. On the hearing of the petition the court passed an order remanding the son of petitioner to the custody of the sheriff. To this order or judgment petitioner excepts “and assigns the same as error.”
The exception being to the judgment of the court in a h'abeascorpus case, the assignment of error in the words, “and assigns the same as error,” does not plainly 'specify the error alleged in the judgment; and the bill of exceptions must be dismissed. Civil Code (1910), § 6139; Higgins v. Cherokee Railroad, 73 Ga. 149; Hall v. Huff, 74 Ga. 409; Peavy v. Atkinson, 108 Ga. 167 (33 S. E. 956); Kimball v. Williams, 108 Ga. 812 (33 S. E. 994); Horkan v. Moultrie, 145 Ga. 588 (89 S. E. 681); Eubanks v. Griffin Investment Go., 162 Ga. 717 (134 S. E. 760); G., F. & A. Ry. Co. v. Wright, 165 Ga. 436 (141 S. E. 187).

Writ of error dismissed.


All the Justices concur.